DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, 12-14, 16 and 17 in the reply filed on September 3, 2021 is acknowledged. The traversal is on the ground that no undue burden would be imposed on the examiner to examine the withdrawn claims with the elected claims. The argument is not persuasive because Applicant did not elaborate why no such burden would be imposed on the examiner. Given that the restriction requirement set forth reasons for the existence of undue burden, a mere conclusory argument that no such burden would be imposed on the examiner is not persuasive. 
The requirement is still deemed proper and is therefore made FINAL. 
In summary, claims 1-7, 12-14, 16 and 17 will be examined on the merits, and claims 8-11 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities: 
The limitation “the frame body of the base further comprises” should be changed to “the frame body of the base comprises”. The claim does not previously recite a feature attributed to the frame body.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5 and 12-14, 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 is indefinite because some of the claimed species overlap in scope (e.g. projecting portion and bump; recess portion and receiving portion). Consequently, the metes and bounds of individual species is indefinite. For example, it is unclear whether the claimed projecting portion intends to exclude a bump given that they are recited as distinct elements. 
Claims 4, 5 and 12 recite “the separators” even though claim 1 recites “one or more separators”. Absent the claims definitively establishing the presence of a plurality of separators, the claims are indefinite. 
Similarly, claim 13 recites “the separator”. It is unclear to which of the potentially many separators the limitation refers.  
Claim 13 is additionally indefinite because it recites third and fourth fasteners without providing context for first and second fasteners. Consequently, it is unclear whether the claim is implicitly reciting the first and second fasteners, and given that the lack of context, the scope of the first and second fasteners (e.g. location, purpose) is unclear. 
Claim 14 is indefinite because there is no antecedent basis for the limitations “the third fastener” and the “fourth fastener”.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 5 and 6 are use claims that merely recite how the claimed separators/support rack are used (i.e. the claim recites intended use and nothing more). Such recitation fails to further limit the claim given that the claimed invention is directed to a device. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Root et al. (US 4,895,706).
With respect to claim 1, Root et al. disclose a modular reagent plate comprising (see Figs. 1, 8 and 9): 
a support rack comprising a frame 170 and one or more separators 18, wherein two ends 30 and 32 of each separator are respectively connected to the frame (see Fig. 9); and 
a base 120/122 comprising a frame body, wherein the support rack is disposed on the frame body of the base and can be detachably combined with the base (see Fig. 8).
With respect to claim 4, the separators 18 can be arranged horizontally (see Fig. 9).  
With respect to claim 5, the claim does not further limit the claimed invention, as discussed above. Nevertheless, the separators 18 partition an accommodating space within the frame 170 into a plurality of spaces (see Fig. 9).  
.  

Claims 1, 2, 4-7, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (US 2013/0272931 A1).
With respect to claim 1, Chien et al. disclose a modular reagent plate comprising (see Figs. 2 and 3): 
a support rack comprising a frame 240 and a separator 220, wherein two ends of the separator 220 are respectively connected to the frame 240 via fixing components 250 (see Fig. 2); and 
a base 244 comprising a frame body, wherein the support rack is disposed on the frame body of the base 244 and can be detachably combined with the base (see [0035]).
With respect to claim 2, the support rack further comprises a first fastener (groove 242) positioned on at least one edge of the frame 240, and the frame body of the base 244 comprises a second fastener positioned on at least one side wall of the frame body, such that the first fastener and the second fastener correspond to each other and can be joined together (see [0035]).  
With respect to claim 4, the separator 220 can be arranged horizontally (see Fig. 2).  
With respect to claim 5, the claim does not further limit the claimed invention, as discussed above. Nevertheless, the separator 220 partitions an accommodating space within the frame 240 into a plurality of spaces 235 (see Fig. 2).  
With respect to claim 6, the claim does not further limit the claimed invention, as discussed above. Nevertheless, the separator 220 accommodates one or more reagent vessels 100 (see Fig. 4).  
With respect to claim 7, the plate further comprises a heat plate (see [0035] disclosing heating device that is not illustrated).  
With respect to claims 12 and 16, the plate described above is part of a kit further comprising a reagent vessel 100 comprising six slots 20 formed as one piece (see Fig. 1), wherein the reagent vessel 100 is disposed on a space defined by the separator 220 of the support rack (see Fig. 4).  

With respect to claim 14, the third fastener includes a protruding portion (round slot 20 comprises a bulge) and the fourth fastener includes a groove portion configured to receive the protruding portion (see Figs. 1 and 3).  
With respect to claim 17, the kit further comprises a heat plate (see [0035] disclosing heating device that is not illustrated).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. 
As discussed above, the support rack comprises a groove 242 positioned on at least one edge of the frame 240 and the frame body of the base 244 comprises a projection that is received by the groove 242, which is the opposite of the interlocking arrangement recited in claim 3. Nevertheless, it would have been obvious to one of ordinary skill in the art to reverse the interlocking arrangement taught by Chien et al. such that the support rack comprises projections (ledges projecting from opposing inner surfaces of the frame 240) the and the frame body of the base 244 comprises grooves (e.g. rail) configured to receive the projections. Such modification would constitute reversal of parts, which is considered an obvious modification. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PAUL S HYUN/Primary Examiner, Art Unit 1797